AMERICAN COMMUNITY BANCSHARES, INC.

SUPPLEMENTAL

EXECUTIVE RETIREMENT PLAN

Effective October 1, 2007



--------------------------------------------------------------------------------

AMERICAN COMMUNITY BANCSHARES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This is the American Community Bancshares, Inc. Supplemental Executive
Retirement Plan (the “Plan”), as adopted effective October 1, 2007. The Plan is
intended to provide selected executives of American Community Bancshares, Inc.
(the “Company”) with supplemental retirement benefits that are reflective of
their special contributions to the success of the Company and that are
competitive with the compensation of similarly-situated executive positions.

This Plan is intended to be an unfunded plan maintained by the Company primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees as described in sections 201(2),
301(3) and 401(1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). This Plan is also intended to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

ARTICLE I. DEFINITIONS

When used herein, the following terms shall have the meanings set forth below,
unless the context clearly indicates otherwise:

1.1. “Account” means the bookkeeping account maintained for each Participant on
the books of the Company to which Company Allocations, and earnings and losses,
thereon, are credited.

1.2. “Beneficiary” means the Participant’s spouse or other person or persons
designated by the Participant in the manner prescribed by the Committee to
receive his Account balance under the Plan, in the event of his death prior to
full payment of his Account balance. If a Participant has no spouse and makes no
effective Beneficiary designation, then the Participant’s Beneficiary shall be
the Participant’s estate.

1.3. “Board” means the Board of Directors of the Company.

1.4. “Cause” means any of the following:

(a) commission by a Participant of a felony or crime of moral turpitude;

(b) conduct by a Participant in the performance of his duties which is illegal,
dishonest, fraudulent or disloyal;

(c) the breach by a Participant of any fiduciary duty the Participant owes to
the Company; or

(d) gross neglect of duty or poor performance by the Participant which is not
cured to the reasonable satisfaction of the Company within 30 days of the
Participant’s receipt of written notice from the Company advising the
Participant of said gross neglect or poor performance.

 

1



--------------------------------------------------------------------------------

1.5. “Change in Control” means:

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty-five percent (25%) or more of either (1) the then-outstanding shares
of Stock (the “Outstanding Company Shares”) or (2) the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”) of the Company (the
“Outstanding Company Voting Securities”); provided that, for purposes of this
definition, the following acquisitions shall not constitute a Change of Control:
(i) any acquisition directly from the Company; (ii) any acquisition by the
Company ; and (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its affiliates;

(b) individuals who, as of the day after the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company ‘s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(c) consummation of a merger or share exchange involving the Company or a sale
or other disposition of all or substantially all of the assets of the Company
(each, a “Business Combination”), in each case unless, following such Business
Combination, all or substantially all of the individuals and entities that were
the beneficial owners of the Outstanding Company Shares immediately prior to
such Business Combination beneficially own, directly or indirectly, either
(1) more than sixty percent (60%) of the Outstanding Company Voting Securities
immediately following the consummation of the Business Combination or (2) in the
event the Business Combination results in another corporation (“New Parent
Corporation”) owning the Company or all or substantially all of the Company ‘s
assets either directly or through one or more subsidiaries, more than sixty
percent (60%) of the Outstanding Voting Securities of the New Parent
Corporation; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

1.6. “Code” means the Internal Revenue Code of 1986, as amended, including any
rules or regulations thereunder.

 

2



--------------------------------------------------------------------------------

1.7. “Committee” means the individual or committee appointed by the Company to
administer this Plan.

1.8. “Company” means American Community Bancshares, Inc. and any successor
thereto.

1.9. “Company Allocation” means an amount allocated to the Participant’s Account
in accordance with Section 3.1.

1.10. “Date of Participation” means the date an Employee becomes a Participant
in the Plan, as set forth in Section 2.1.

1.11. “Disability” means any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, which renders the
Participant unable to engage in any substantial activity, or, as a result of
which the Participant is receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company. The determination of whether the Participant’s physical or
mental impairment satisfies the conditions set forth in this Section 1.11 shall
be made under a disability insurance program covering employees of the Company;
provided, however, that if the Participant is determined to be totally disabled
by the Social Security Administration, his physical or mental impairment shall
be deemed to satisfy the conditions of this Section.

1.12. “Effective Date” means October 1, 2007.

1.13. “Employee” means an executive employee of the Company.

1.14. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.15. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

1.16. “Good Reason” means the occurrence of any of the following events after a
Change in Control:

(a) the assignment to the Participant of duties basically inconsistent with the
Participant’s position, authority, duties or responsibilities or any other
action by the Company which results in a significant diminution in such
position, authority, duties;

(b) the Company’s requiring the Participant to be based at any office or
location more than twenty-five (25) miles from the location of the Company’s
headquarters at the time of the Change in Control;

(c) a reduction by the Company in the Participant’s rate of annual base salary;
or

 

3



--------------------------------------------------------------------------------

(d) the failure of the Company to obtain from a successor (including a successor
to a material portion of the business or assets of the Company) a satisfactory
assumption in writing of the Company’s obligations under this Plan.

1.17. “Investment Funds” means the investment vehicles selected by the Committee
to be used as measurements for the returns on Participants’ Accounts, as
provided in Article III.

1.18. “Participant” means an Employee who becomes a Participant as provided in
Section 2.1.

1.19. “Plan” means the American Community Bancshares, Inc. Supplemental
Executive Retirement Plan, as set forth herein and as it may be amended from
time to time.

1.20. “Plan Year” means the three month period beginning on the Effective Date
and ending on December 31, 2007, and each subsequent calendar year.

ARTICLE II. ELIGIBILITY AND PARTICIPATION

2.1 Participation. An Employee shall become a Participant upon his designation
and approval for participation by the Board. Employees who have been designated
and approved as Participants and their Dates of Participation are listed in
Appendix A.

2.2 Cessation of Participation. A Participant shall cease to be a Participant on
the earlier of the following dates: (a) the date of his termination of
employment with the Company for any reason (or, if later, the date that the
Participant no longer is employed by any other entity that is part of a
controlled group with, or is under common control with, the Company, as those
terms are defined in Code section 414), or (b) the date the Board determines
that he shall no longer be a Participant. A Participant whose participation is
terminated shall nevertheless remain entitled to receive the vested balance of
his Account (as determined under Article IV) in accordance with Article VI,
unless the termination of employment was due to a dismissal for Cause.

ARTICLE III. PARTICIPANTS’ ACCOUNTS

3.1 Company Allocation. The Company shall allocate to each Participant’s
Account, as of the date or dates set out in Appendix A, the amount described in
Appendix A.

3.2 Crediting of Accounts. Company Allocations under Section 3.1 shall be
credited to the respective Accounts of the Participants for whom they are made
as soon as practicable, as the Committee, in its discretion determines.

3.3 Investment Elections. In accordance with Article V, the Committee shall
select Investment Funds to be used as measurements of investment returns on the
Participants’

 

4



--------------------------------------------------------------------------------

Accounts. A Participant may specify the percentage of Company Allocations to his
Account to be credited with the investment returns earned by each such
Investment Fund by filing an investment election form with the Committee in
accordance with procedures established by the Committee. A Participant may
change his Investment Fund selections in accordance with procedures established
by the Committee. In addition, prior to the establishment of the Investment
Funds, the Committee shall credit or debit a Participant’s Account with the
investment returns determined by reference to a recognized index or a reasonable
interest rate selected by the Committee in its discretion.

3.4 Crediting of Investment Returns to Accounts. The Committee shall credit or
debit each of the Participant’s Account with the investment returns attributable
to the balance of that Account, to the extent practicable, at the times such
investment returns are credited or debited under the trust accounts established
in accordance with Article V.

ARTICLE IV. VESTING

4.1 Vesting Schedule. Subject to the forfeiture provisions of Sections 4.2, a
Participant shall become vested in his Account balance in accordance with the
schedule set forth in Appendix B. In addition, a Participant shall become 100%
vested in his Account balance on the first to occur of the following events:

(a) the Participant’s 62nd birthday, if the Participant is employed by the
Company on such date;

(b) the Participant’s death, if the Participant dies while employed by the
Company;

(c) the date the Participant sustains a Disability, if the Participant
terminates employment with the Company on account of such Disability; and

(d) the occurrence of a Change in Control.

4.2 Termination by the Company for Cause. Notwithstanding Section 4.1 and the
vesting schedule set forth in Appendix B, if a Participant is dismissed from
employment for Cause, his entire Account shall be forfeited upon the date of his
dismissal, unless and to the extent otherwise determined by the Committee in its
absolute discretion.

ARTICLE V. FUNDING

5.1 Funding. The Company shall establish a grantor trust for the purpose of
maintaining Participant Accounts. The trust so created shall conform to the
basic terms of the model trust provided by the Internal Revenue Service as
described in Revenue Procedure 92-64. Investment allocations shall be determined
and maintained in accordance with Section 3.3. Notwithstanding the establishment
of such trust, it is the intention of the Company and the Participants that the
Plan shall be unfunded for tax purposes and for purposes of Title I of

 

5



--------------------------------------------------------------------------------

ERISA. The Plan constitutes a mere promise by the Company to pay benefits in the
future. To the extent that any Participant or any other person acquires a right
to receive benefits under this Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company.

ARTICLE VI. PAYMENT OF BENEFITS

6.1 Retirement On or After Age 62. If a Participant retires or otherwise
terminates employment on or after his 62nd birthday, he shall be paid the entire
balance of his Account within 90 days after the date of such retirement or other
termination in the manner determined under Section 6.7, except to the extent
Section 6.8 applies and payment must be postponed. If, however, the Participant
dies after such termination but before payment, his Beneficiary shall be paid
the entire balance of his Account within 90 days after his death.
Notwithstanding anything in Section 6.1 to the contrary, any payment under this
Section 6.1 shall be subject to the forfeiture provisions of Sections 4.2.

6.2 Retirement On or After Age 55. If a Participant retires or otherwise
terminates employment on or after his 55th birthday, he shall be paid the vested
portion of his Account within 90 days after following the date of such
retirement or other termination in the manner determined under Section 6.7,
except to the extent Section 6.8 applies and payment must be postponed. The
vested portion of his Account to be paid under this Section 6.2 shall be
determined based upon the Participant’s attained age of his most recent
birthday, in accordance with the schedule set forth in Appendix B. If, however,
the Participant dies after such termination but before payment, his Beneficiary
shall be paid the entire balance of his Account within 90 days after his death.
Notwithstanding anything in this Section 6.2 to the contrary, any payment under
this Section 6.2 shall be subject to the forfeiture provisions of Sections 4.2.

6.3 Termination of Employment on Account of Death. If a Participant’s employment
terminates on account of death, his Beneficiary shall be paid the entire balance
of his Account within 90 days following his death in the manner determined under
Section 6.7.

6.4 Termination of Employment on Account of Disability. A Participant who
terminates employment on account of Disability shall be paid the entire balance
of his Account within 90 days after his termination of employment in the manner
determined under Section 6.7, except to the extent payment must be postponed in
accordance with Section 6.8.

6.5 Dismissal by the Company Other than for Cause. If a Participant is dismissed
by the Company other than for Cause, he shall be paid the vested portion of his
Account within 90 days after the date of such dismissal in the manner determined
under Section 6.7, except to the extent Section 6.8 applies and payment must be
postponed. The vested portion of his Account to be paid under this Section 6.5
shall be determined based upon the Participant’s attained age of his most recent
birthday, in accordance with the schedule set forth in Appendix B. If the
Participant dies after dismissal but before payment, his Beneficiary shall be
paid such vested portion of his Account within 90 days after his death.

6.6 Resignation for Good Reason in Connection with a Change in Control. If a
Participant resigns from employment with the Company for Good Reason after a
Change in

 

6



--------------------------------------------------------------------------------

Control, he shall be paid the entire balance of his Account within 90 days after
the date of such resignation for Good Reason in the manner determined under
Section 6.7, except to the extent Section 6.8 applies and payment must be
postponed. If the Participant dies after such resignation for Good Reason but
before payment, his Beneficiary shall be paid the entire balance of his Account
within 90 days after his death. Any payment under this Section 6.1 shall be
subject to the forfeiture provisions of Sections 4.2.

6.7 Form of Payment. All payments to a Participant (or a Participant’s
Beneficiary, in the event of the Participant’s death) of the balance of the
Participant’s Account shall be made in the form of a single cash lump sum, as of
the date the Participant is entitled to receive the balance of his Account as
determined under this Article VI. The Participant shall not be eligible to defer
payment beyond the applicable date determined under this Article VI.

6.8 Postponement of Payments for Section 409A Compliance. Notwithstanding
anything in this Article VI to the contrary, if at any time, a Participant is a
“specified employee” (as determined for purposes of Code section 409A(2)(B)(i))
and the stock of the Company is publicly traded on an established securities
market, payment to the Participant under this Article VI shall be postponed for
six months in those circumstances and to the extent required by Code section
409A.

ARTICLE VII. ADMINISTRATION

7.1 Plan Interpretation. The Committee shall have the authority to interpret the
Plan and to determine the amount and time of payment of benefits and other
issues arising in the administration of the Plan, provided such determination is
consistent with the requirements of the Plan and Section 409A of the Code and
the regulations and other guidance issued by the Department of the Treasury
thereunder. Any construction or interpretation of the Plan and any determination
of fact in administering the Plan made in good faith by the Committee shall be
final and conclusive for all Plan purposes.

7.2 Claims Procedure.

(a) Initial Determination. Upon presentation to the Committee of a claim for
benefits under the Plan, the Committee shall make a determination of the
validity thereof. If the determination is adverse to the claimant, the Committee
shall furnish to the claimant within 90 days after the receipt of the claim a
written notice setting forth the following:

(1) the specific reason or reasons for the denial;

(2) specific references to pertinent provisions of the Plan on which the denial
is based;

 

7



--------------------------------------------------------------------------------

(3) description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(4) a description of the Plan’s review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse
determination.

If it is necessary to extend the period of time for making a decision beyond 90
days after the receipt of the request, the claimant shall be notified in writing
of the extension of time prior to the beginning of such extension. In no event
shall the extension exceed a period of 90 days from the end of the initial
90-day period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination.

(b) Appeal Procedure. In the event of a denial of a claim, the claimant or his
duly authorized representative may appeal such denial to the Committee for a
full and fair review of the adverse determination. The claimant’s request for
review must be in writing and made to the Committee within 60 days after receipt
by the claimant of the written notification described in Section 7.2(a);
provided, however, that such 60-day period shall be extended if circumstances so
warrant. The claimant or his duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits, and may submit written comments, documents, records and other
information relating to his claim, which shall be given full consideration by
the Committee in its review. The Committee may, in its sole discretion, conduct
a hearing. A request for a hearing made by the claimant will be given full
consideration. At such hearing, the claimant shall be entitled to appear and
present evidence and be represented by counsel.

(c) Decision on Appeal. A recommendation on a request for review shall be made
by the Committee to the Board, and a decision shall be made by the Board not
later than 60 days after receipt of the request; provided, however, in the event
of a hearing or other special circumstances, such decision shall be made not
later than 120 days after receipt of such request. If it is necessary to extend
the period of time for making a decision beyond 60 days after the receipt of the
request, the claimant shall be notified in writing of the extension of time
prior to the beginning of such extension. The Board’s decision on review, if
adverse to the claimant, shall state in writing the specific reasons and
references to the Plan provisions on which it is based. Such decision shall be
promptly provided to the claimant.

(d) Arbitration. In the event that the Board’s decision on review is adverse to
the claimant, the claimant or his duly authorized representative may appeal such
decision by submitting a request for arbitration to the American Arbitration
Association within 60 days after receipt by the claimant of the written
notification described in Section 7.2(c).

 

8



--------------------------------------------------------------------------------

Such appeal shall be adjudicated in Charlotte, North Carolina by a single
independent arbitrator pursuant to the Employee Benefits Plan Claims Arbitration
Rules of the American Arbitration Association then in effect. The decision of
the arbitrator shall be final and binding on all parties hereto and judgment may
be entered in any court having jurisdiction. Each party shall bear its own costs
in any arbitration proceeding held hereunder and the parties shall share the
cost of the arbitrator.

ARTICLE VIII. MISCELLANEOUS

8.1 No Effect on Employment Rights. Nothing contained herein will confer upon
any Participant the right to be retained in the service of the Company nor limit
the right of the Company to discharge any Participant.

8.2 Spendthrift Provisions. No benefit payable under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge prior to actual receipt thereof by the payee; and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void; and the Company shall not be liable
in any manner for or subject to the debts, contracts, liabilities, engagements
or torts of any person entitled to any benefit under the Plan.

8.3 Governing Law. The Plan is established under and will be construed according
to the laws of the State of North Carolina (without regard to its conflict of
laws provisions), to the extent that such laws are not preempted by ERISA and
valid regulations promulgated thereunder.

8.4 Incapacity of Recipient. In the event a Participant is declared incompetent
and a conservator or other person legally charged with the care of the person or
the estate of such Participant is appointed, any benefits under the Plan to
which such Participant is entitled shall be paid to the conservator or other
person legally charged with the care of such Participant. Except as provided in
the preceding sentence, should the Committee, in its discretion, determine that
a Participant is unable to manage his personal affairs, the Committee may make
distributions to any person for the benefit of such Participant, provided the
Committee makes a reasonable good faith judgment that such person shall expend
the funds so distributed for the benefit of such Participant.

8.5 Taxes. Any taxes imposed upon a Participant as a result of his participation
in the Plan shall be the sole responsibility of the Participant. The Company
shall have the right to deduct from the Participant’s compensation or any
payment made pursuant to this Plan any federal, state, local or other taxes
required to be deducted or withheld from such compensation or payment, as the
Committee may determine in its sole discretion.

8.6 Amendment or Termination. The Company reserves the right to amend or
terminate the Plan by or pursuant to action of the Board when, in the sole
opinion of the Company an amendment or termination is advisable. Any amendment
or termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date of the resolution. No amendment or termination of the
Plan shall directly or indirectly deprive any Participant of all

 

9



--------------------------------------------------------------------------------

or any portion of the Participant’s Account considered to be vested under the
Plan before the date of amendment or termination. Further, no amendment or
termination of the Plan shall cause benefits under the Plan to be distributed
except at the time and in the form provided under Article VI. Notwithstanding
the preceding sentence, however, if the Plan is terminated under circumstances
with respect to which an acceleration of benefit payments would be permitted
under final regulations issued by the U.S. Department of Treasury under section
409A of the Code, the Company reserves the discretion to distribute benefits in
accordance with the requirements of such regulations.

8.7 Entire Agreement. Except with respect to any retirement plan maintained or
contributed to by the Company for the benefit of a substantial number of its
full-time employees, this Plan constitutes the entire agreement and
understanding between the Company and the Participants with respect to the
provision of retirement benefits to the Participants.

8.8 Severability. If any provision of this Plan conflicts with the law under
which the Plan is to be construed or is determined to be invalid or
unenforceable by any court of competent jurisdiction or an arbitrator, such
provision shall be deleted from the Plan and the Plan shall be construed to give
full force and effect to the remaining provisions thereof.

8.9 Construction. The masculine gender shall include the feminine and the
singular the plural, unless the context clearly requires otherwise.

To record its adoption of the Plan, the Company has caused its authorized
officers to affix its corporate name and seal this 10th day of October, 2007.

 

AMERICAN COMMUNITY BANCSHARES, INC. By:  

    /s/ Randy P. Helton

Title:  

    Chairman, President & CEO

 

10



--------------------------------------------------------------------------------

Appendix A

Designated Participants

 

Participant Name

  

Date of Participation

  

Amount of Company

Allocation

Randy Helton

   October 1, 2007    $1,590,000

 

11



--------------------------------------------------------------------------------

Appendix B

Early Retirement/Termination Payment Schedule

 

Attained Age at Early

Retirement/Termination

  

Vested Percentage of Account

53

   10%

54

   20%

55

   30%

56

   40%

57

   50%

58

   60%

59

   70%

60

   80%

61

   90%

62

   100%

 

12